United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-1914
                                   ___________

JacQaus L. Martin,                    *
                                      *
           Appellant,                 *
                                      * Appeal from the United States
     v.                               * District Court for the
                                      * District of Nebraska.
Randy Crosby; Peter Reed; Nebraska    *
Department of Correctional Services,  * [UNPUBLISHED]
                                      *
           Appellees.                 *
                                 ___________

                             Submitted: March 7, 2007
                                Filed: March 20, 2007
                                 ___________

Before WOLLMAN, MURPHY, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

       In this prisoner civil rights matter, Jacqaus L. Martin appeals the district
court’s1 dismissal of certain claims and its adverse grant of summary judgment as to
remaining claims. Martin’s lawsuit arose from a strip search in May 2000. He
claimed excessive force was used during the search, and that the search was done in
retaliation for his exercise of his First Amendment rights and constituted a sexual



      1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
assault. Having carefully reviewed the record, we find--and Martin has provided--no
basis for reversal.

       We note that Martin has been previously determined to have three strikes under
28 U.S.C. § 1915(g), see Martin v. Neb. Dep’t of Corr. Servs., No. 00-2551, 2000 WL
1665076 (8th Cir. Nov. 7, 2000) (unpublished per curiam), but that he has been
permitted under section 1915(g)’s imminent-danger exception to proceed in forma
pauperis (IFP) in the instant lawsuit and appeal, as well as in two other lawsuits and
related appeals, based on his assertions that he is at risk for sexual assaults and
unwarranted strip searches. Because the record in this case and the other two shows
that his assertions are baseless, we alert the district court that, in future cases making
similar claims, Martin ought to be required to demonstrate that he is truly in imminent
danger before being allowed to proceed IFP.

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                           -2-